Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on2/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the limitation set forth on 2/24/2020.
In regards to Claim 1, no prior art fairly suggests or discloses “a circuit electrically coupled to the ground plane and/or mounted thereon to cut off leak current from the PCB; a second conductive path constructed between at least one of the pins and a second point of at least part of the back plate”, in conjunction with the remaining elements. 
Dependent claims 2-16 are also allowably by virtue of their dependency from claim 1. 
In regards to Claim 15, no prior art fairly suggests or discloses “detecting current leaked through a USB connector of the electronic device; and recognizing that performance for cutting off current leaked to the conductive exterior member is in a deterioration state if the detected current exceeds a threshold”, in conjunction with the remaining elements. 
In regards to Claim 17, no prior art fairly suggests or discloses “a first circuit electrically connected to the ground plane to cut off leakage current from the PCB; a second circuit electrically connected to the ground plane and a second point of the back plate to detect leakage current flowing from the PCB to the back plate and a processor electrically connected to the second circuit and the female connector, the processor configured to transmit intensity of the leakage current detected by the 
Dependent claims 18-20 are also allowably by virtue of their dependency from claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryu (U.S Publication 2018/0007817 A1) – Discloses a housing including a front plate, a back plate disposed to the opposite side of the front plate, and a side member surrounding a space between the front plate and the back plate, wherein at least a part of the back plate is constructed of a conductive material, and the side member; a touch screen display disposed between the front plate and the back plate; and a Printed Circuit Board (PCB) disposed inside the space and including a ground plane; a circuit electrically coupled to the ground plane and/or mounted thereon the circuit coupled to cut off leak current from the PCB; and a first conductive path constructed between the circuit and a first point of at least part of the back plate, but fails to disclose and a second conductive path constructed between at least one of the pins and a second point of at least part of the back plate or a second circuit electrically connected to the ground plane and a second point of the back plate to detect leakage current flowing from the PCB to the back plate and a processor electrically connected to the second circuit and the female connector, the processor configured to transmit intensity of the leakage current detected by the second circuit to the external male connector connected to the female connector


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835